Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

With regard to claims 1 and 16 the examiner defers to applicant’s comments and the amendments of record.

With regard to claim 5 the examiner dissents with applicant’s comments. 
Claim 5 essentially corresponds to previous claim 10. Upon careful review it is found that a hypothetical diameter of the partial pinion would be larger not smaller than the other escapement wheel. See figure.


    PNG
    media_image1.png
    500
    1050
    media_image1.png
    Greyscale

The examiner’s previous position was that the hypothetical diameter looked facially smaller and even if it wasn’t the radius of the pinion would be less than the diameter of the other because the pinion was only a partial region of a full pinion and thus would lack a diameter larger. Upon reconsideration the 

Giroud (US 133434) teaches from right to left a balance, an escapement lever, an escapement wheel, a driven wheel – figure 1. The driven wheel is clearly larger than the escapement wheel. The escapement wheel is between the driven wheel and the escapement lever. Giroud’s driven wheel is not an escapement wheel as recited in claim 5. The term escapement wheel is an art specific term in the field of horology and is not merely any “wheel” or gear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5-7-21